11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Oak Creek Homes, LP and                    * From the 259th District Court
21st Mortgage Corporation,                   of Jones County,
                                             Trial Court No. 022737.

Vs. No. 11-15-00291-CV                     * November 30, 2016

Joe and Brenda Moore,                      * Memorandum Opinion by Wright, C.J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Oak Creek Homes, LP and 21st Mortgage Corporation.